CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 77 to Registration Statement No. 333-62298 on Form N-1A of our report dated October 19, 2007, relating to the financial statements and financial highlights of Akros Absolute Return Fund, one of the diversified series constituting Trust for Professional Managers included in the Annual Report on Form N-CSR of Trust for Professional Managers for the year ended August 31, 2007, and to the references to us under the headings “Financial Highlights” in the Prospectus and “Independent Registered Public Accounting Firm” in the Statement of Additional Information, which are part of such Registration Statement. Milwaukee, WI December 11, 2007
